



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Taylor,
    2015 ONCA 304

DATE: 20150504

DOCKET: C54119

Watt, Pepall and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kevin Taylor

Appellant

Talman W. Rodocker, for the appellant

Jason A. Gorda, for the respondent

Heard: April 30, 2015

On appeal from the conviction entered on October 29, 2010
    and the sentence imposed on April 12, 2011 by Justice John Murray of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant was convicted of several counts related to a home
    invasion. He was sentenced to 10 years in custody.  He appeals his convictions
    and sentence.

[2]

The issue at trial was identity.  The appellant submits that the trial
    judge erred in two ways:

1. By failing to
    consider the evidence of P.C. Phillips when he rejected his alibi; and

2. By accepting the
    evidence of Ana Lulic to establish identity.

Alibi

[3]

The appellants defence was that he was elsewhere when the home invasion
    took place.  He said he was at a party at an apartment rented by Priscilla in
    order to sell drugs to Brittany.  He did not know the last name of either.
    Nor did he know the names of the 30 other people at the party except for Mark
    and Dave, whose last names he did not know either.

[4]

The appellant testified that when conflict started brewing at the party,
    he texted Lulic to pick him up.  She arrived 20 minutes later, around 1.a.m. 
    In her car was a plastic bin in the passenger seat, two televisions in the
    backseat, and DVDs on the floor. The appellant picked up some of the DVDs and
    put them in a bag. He moved the plastic bin into the trunk.  He also readjusted
    the TV in the backseat to give Lulic a better view through the back window.
    Lulic told him the items belonged to a friend, whom she was helping to move.

[5]

P.C. Phillips testified that, shortly after the robbery, he questioned
    Lulic about someone named Brittany Shell. In his reasons the trial judge said
    that P.C. Phillips had no useful information. The appellant submits that
    Phillips evidence shows that a person named Brittany was known to the
    police.  This evidence, the appellant submits, should have been considered by
    the trial judge in connection with the alibi.

[6]

In rejecting the alibi, the trial judge properly instructed himself on
    the applicable law, considered the late disclosure of the alibi, the lack of
    particulars provided by the appellant and the fact that the evidence appeared
    to the trial judge to have been tailored to match the disclosure. It was open
    to the trial judge to find that P.C. Phillips evidence was of no assistance to
    him.

[7]

We see no error in the trial judges factual findings in this regard.

Lulics evidence

[8]

Lulic testified that she planned the home invasion with the appellant
    and two other men. There was a shotgun in the appellants bedroom.  Lulic was
    told that the gun would be loaded in front of the houses occupants in order to
    scare them.  She carried the shotgun to her car underneath her jacket and drove
    to the target home.

[9]

At the residence, Lulic rang the doorbell, while the three accused stood
    out of sight.  The appellant and one co-accused rushed the door when it was
    opened.  She said she walked back to her car to wait.  The second co-accused
    went into the home.  She said that the appellant loaded two televisions and a
    plastic bucket into her car.  The appellant got into the passenger seat and put
    the bucket on his lap.  She drove off.  They then went to a motel and tried to
    check in but were soon arrested.

[10]

Lulic
    admitted that she provided false information to the police on at least three
    occasions. She also fabricated a person she said was involved. She admitted
    that she was intoxicated at the time of the robbery, also that she was unpredictable,
    unstable, unreliable, and addicted to OxyContin, and that she was testifying to
    secure a personal advantage. Clearly, Lulic was an unsavoury witness.

[11]

The
    trial judge appropriately cautioned himself.  He nonetheless accepted her
    evidence against the appellant based on other confirmatory evidence, in
    particular:

·

Lulic testified that she transported a shotgun in her car to the
    targeted home where it was removed by one of the robbers. The victim confirmed
    that the robbers used a sawed off shotgun.

·

Lulic had testified that a shotgun was in the appellants bedroom
    and while planning the home invasion, the group discussed opening the shotgun
    and inserting a shell to scare the victims.

·

The sawed-off shotgun found in Lulics car with one shell loaded,
    was consistent with the victims testimony that a robber inserted one shell
    into a sawed-off shotgun before pointing it at him.

·

The victim testified that he opened the door to a woman knocking
    and that three men burst in afterward.  This confirmed Lulics testimony.

·

The police located Lulic, her car, the appellant, and the stolen
    property 22 minutes after the robbery. They were at a nearby motel.

·

The victims identification was found in the motel office,
    shortly after Lulic and the appellant had been there.

·

The appellants fingerprints were found on items that had been
    stolen, including a television.  This confirmed Lulics testimony that the
    appellant loaded a television into her car.

[12]

The
    appellant submits that the trial judge should not have considered much of the
    evidence to be confirmatory, in particular, the evidence relating to the gun.
    It is argued that Lulic would have known the facts from the Crown disclosure. The
    trial judge was aware of and considered the frailties of Lulics evidence. Even
    if we accept the appellants proposition, the evidence of the fingerprints, the
    timing of the arrest and the victims identification in the motel provided
    powerful confirmation of Lulics evidence.

[13]

We
    see no error in the trial judges consideration of the confirmatory evidence.

[14]

The
    appeal against conviction is dismissed.

[15]

The
    ten year sentence, while severe given the appellants age, is reflective of the
    seriousness of the offence and the criminal record of the appellant.  There was
    no error in principle.  Leave to appeal sentence is granted, but the appeal
    from sentence is dismissed.

David Watt. J.A.

S.E. Pepall J.A.

M.L. Benotto J.A.


